

116 HR 2878 : Native VetSuccess at Tribal Colleges and Universities Pilot Program Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2878IN THE SENATE OF THE UNITED STATESMay 19, 2021Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo direct the Secretary of Veterans Affairs to carry out a Native VetSuccess at Tribal Colleges and Universities Pilot Program, and for other purposes.1.Short titleThis Act may be cited as the Native VetSuccess at Tribal Colleges and Universities Pilot Program Act.2.Native VetSuccess at Tribal Colleges and Universities Pilot Program(a)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a five-year pilot program, to be known as the Native VetSuccess at Tribal Colleges and Universities Pilot Program. Under such pilot program the Secretary shall—(1)identify three regional Native VetSuccess service areas consisting of at least two participating Tribal colleges or universities;(2)assign to each regional Native VetSuccess service area a VetSuccess on Campus counselor and a full-time Vet Center outreach coordinator, both of whom shall be based on one or more of the participating Tribal colleges or universities in the service area; and(3)provide for eligible students at such participating colleges and universities with all services for which such students would be eligible under the VetSuccess on Campus program of the Department of Veterans Affairs.(b)Eligible studentsFor purposes of the pilot program, an eligible student is a student who is a veteran, member of the Armed Forces, or dependent of a veteran or member of the Armed Forces who is eligible for any service or benefit under the VetSuccess on Campus program of the Department.(c)Consultation requirementIn developing the pilot program under this section, the Secretary, acting through the Veteran Readiness and Employment Program of the Department of Veterans Affairs and in coordination with the Office of Tribal Government Relations of the Department, shall consult with Indian tribes, Tribal organizations, and veterans service organizations regarding each of the following:(1)The design of the pilot program.(2)The selection of the three regional Native VetSuccess service areas and participating Tribal colleges and universities, taking into consideration—(A)the number of eligible students enrolled in the college or university and in the regional service area;(B)the capacity of the colleges and universities in the regional service area to accommodate a full-time VetSuccess on Campus counselor and a full-time Vet Center outreach coordinator;(C)the lack of information available at the colleges and universities in the regional service area about and lack of access to benefits and services under the laws administered by the Secretary; and(D)any other factor that the Secretary or the Indian tribes, Tribal organizations, and veterans service organizations identify as relevant.(3)The most effective way to provide culturally competent outreach and services to eligible students at Tribal colleges and universities.(d)Outreach to colleges and universitiesThe Secretary shall provide notice of the pilot program to all Tribal colleges and universities and encourage all Tribal colleges and universities to coordinate with each other to create regional service areas to participate in the pilot program.(e)Briefings and reports(1)Implementation briefingNot later than one year after the date of the enactment of this Act, the Secretary shall provide for the Committee on Veterans’ Affairs and the Committee on Natural Resources of the House of Representatives and the Committee on Veterans’ Affairs and the Committee on Indian Affairs of the Senate a briefing on—(A)the design, structure, and objectives of the pilot program; and(B)the three regional Native Vet Success service areas and the Tribal colleges and universities selected for participation in the pilot program and the reason for the selection of such service areas and such colleges and universities.(2)ReportNot later than four years after the date on which the Secretary establishes the pilot program, the Secretary shall submit to such Committees a report on the pilot program. Such report shall include each of the following:(A)The number of eligible students provided services through the pilot program.(B)The types of services that eligible students received through the pilot program. (C)The graduation rate of eligible students who received services through the pilot program.(D)The rate of employment within one year of graduation for eligible students who received services through the pilot program.(E)Feedback from each Tribal college or university that participated in the pilot program, including on the regional nature of the program.(F)Analysis of the feasibility of expanding a regionally based Native VetSuccess at Tribal Colleges and Universities Program, including an explanation of the challenges of such a model due to issues with distance, communication, and coordination, and to the level of unmet services.(G)A detailed legislative proposal regarding a long-term extension of the pilot program, including a budget, if the Secretary determines that such an extension is appropriate.(f)DefinitionsIn this section:(1)The term Tribal college or university has the meaning given such term under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c).(2)The term tribal organization has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(3)The term culturally competent means considerate of the unique values, customs, traditions, cultures, and languages of Native American veterans.3.Authorization of appropriations for high technology pilot programSubsection (g) of section 116 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3001 note), as amended by section 4302 of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315), is amended to read as follows:(g)Authorization of appropriationsFunds shall be made available for carrying out the pilot program under this section from funds appropriated to, or otherwise made available to, the Department for the payment of readjustment benefits, in the following amounts for a fiscal year in which the Secretary carries out the pilot program:(1)For fiscal year 2019, $62,000,000.(2)For fiscal year 2020, $63,000,000.(3)For fiscal year 2021, $90,000,000.(4)For fiscal year 2022, $90,000,000.(5)For fiscal year 2023, $60,000,000.(6)For fiscal year 2024, $0..4.Provision of educational assistance to students who are rounding out under educational assistance programs of Department of Veterans Affairs(a)In generalSection 3680(a) of title 38, United States Code, is amended—(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and(2)by adding at the end the following new paragraph:(3)Notwithstanding paragraph (1), in the case of an eligible veteran or eligible person who is pursuing a program of education on less than a half-time basis during a period that is the last semester, term, or academic period the veteran or person will be enrolled in the program of education because the veteran or person will complete the program of education at the end of that semester, term or academic period, the Secretary may, pursuant to such regulations as the Secretary shall prescribe, provide to the veteran or person educational assistance under chapter 30, 32, 33, 34, or 35 of this title or under chapter 1606 of title 10, including a monthly housing stipend described in section 3313(c) of this title, on the basis of the total number of credits or courses in which the veteran or person is enrolled, if—(A)the number of credits the veteran or person needs to complete the program of education is less than the number of credits that would constitute enrollment on a more than half-time basis for that last semester, term, or academic period; and(B)the veteran or person—(i)is enrolled in, or has completed, every course offered by the program of education during the last semester, term, or academic period in which the veteran or person is enrolled in the program of education; and(ii)enrolls in an additional course that is not required for the completion of such program of education and the enrollment in the non-required course in addition to the required course or courses in which the veteran or person is enrolled constitutes enrollment on more than a half-time basis.. (b)Effective dateThe amendments made by subsection (a) shall take effect on August 1, 2021, and apply with respect to any semester, term, or academic period that begins on or after that date.5.Extension of certain housing loan feesSection 3729(b)(2) of title 38, United States Code, is amended by striking October 1, 2030 each place it appears and inserting December 9, 2030. 6.Expansion and extension of Department of Veterans Affairs assistance for homeless veterans(a)ExpansionSubsection (a) of section 2041 of title 38, United States Code, is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by inserting or permanent housing after shelter;(B)in subparagraph (A), by striking named in, or approved by the Secretary under, section 5902 of this title and inserting that is the recipient of a grant under section 2011, 2013, 2044, or 2061 of this title; and(C)in subparagraph (B), by inserting , tribal entity, after State; and (2)in paragraph (3)(B)—(A)in clause (i), by inserting or to sell or rent the property directly to homeless veterans or veterans at-risk of homelessness after families; and(B)in each of clauses (i), (ii), and (iii), by striking the comma and inserting a semicolon.(b)ExtensionSubsection (c) of such section is amended by striking September 30, 2017 and inserting September 30, 2025.7.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives May 18, 2021.Cheryl L. Johnson,Clerk